Name: Council Decision (CFSP) 2015/1838 of 12 October 2015 amending Decision 2013/391/CFSP in support of the practical implementation of United Nations Security Council Resolution 1540 (2004) on non-proliferation of weapons of mass destruction and their means of delivery
 Type: Decision
 Subject Matter: defence;  European construction;  international security;  international affairs
 Date Published: 2015-10-13

 13.10.2015 EN Official Journal of the European Union L 266/96 COUNCIL DECISION (CFSP) 2015/1838 of 12 October 2015 amending Decision 2013/391/CFSP in support of the practical implementation of United Nations Security Council Resolution 1540 (2004) on non-proliferation of weapons of mass destruction and their means of delivery THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 July 2013, the Council adopted Decision 2013/391/CFSP (1). (2) Decision 2013/391/CFSP sets out for projects referred to therein (the projects) an implementation period of 24 months from the date of the conclusion of a financing agreement between the Commission and the UN Secretariat (Office for Disarmament Affairs). (3) On 4 June 2015, the implementing agency, namely the UN Office for Disarmament Affairs (UNODA), requested the authorisation of the Union for the extension of the implementation period until 25 April 2016 in order to allow for the continuation of the implementation of the projects beyond the initial expiry date. (4) In its request of 4 June 2015, UNODA stated that the continuation of the projects could be performed without any resource implication. (5) Decision 2013/391/CFSP should therefore be extended to allow for the full implementation of the projects, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/391/CFSP is hereby amended as follows: (1) in Article 5, paragraph 2 is replaced by the following: 2. This Decision shall expire on 25 April 2016.; (2) in the Annex, point 6 is replaced by the following: 6. DURATION This Decision will expire on 25 April 2016.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 12 October 2015. For the Council The President F. MOGHERINI (1) Council Decision 2013/391/CFSP of 22 July 2013 in support of the practical implementation of United Nations Security Council Resolution 1540 (2004) on non-proliferation of weapons of mass destruction and their means of delivery (OJ L 198, 23.7.2013, p. 40).